Title: John Adams to Richard Henry Lee, 8 February 1785
From: Adams, John
To: Lee, Richard Henry


        
          Private
          Dear Sir
          Auteuil near Paris Feb. 8. 1785
        
        It was with very great Pleasure, that I learn’d your Return to Congress, and Election to the Chair. indeed So many names that are familiar to me make me wish myself with you. a Congress So respectable as the present must have great Weight both at home and abroad. it is only by Sending to that Assembly, the best Men and most respectable Characters, that the People can expect to have their Union cemented, and Authority Supported as it ought to be
        Our joint Letter will inform Congress of the State of our Negotiations under our new Commissions, and whatever I may say Seperately Should pass for nothing. But I really dont expect that any of the great Powers will treat with Us, here. Spain and England, to be sure will not, and I dont believe the Empires will. Prussia will. Denmark and Portugal possibly may if the Gout or the Lethargy dont remain too long upon their Ministers.
        The Barbary Powers, I presume would make no difficulty, which their Eagerness for money would not Soon get over.— Will Congress order Us to advance Money enough? and may We use, what remains in my Bank at Amsterdam? Or has Mr Morris drawn for all of that? I expect every day the Ratification of my last Loan, and orders what to do with the Cash in Bank, and also orders whether I am to open a new Loan.
        Will you be so good as to convey the inclosed to your Brother, with my best Respects to Francis Lightfoot &c
        With the greatest Respect and Esteem / I am dear sir your most obedient / sert
        
          John Adams
        
      